Citation Nr: 1036402	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-14 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD), bipolar 
disorder, major depressive disorder and an anxiety disorder, 
claimed as anger, frustration, suicidal ideations and memory 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to June 
1970, including service in the Republic of Vietnam from December 
1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the Veteran's service-
connection claims for depression, PSTD, bipolar disorder, a 
nervous condition, drug use, anger, frustration, suicidal 
ideations and memory loss.

The Board acknowledges that, in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the United States Court of Appeals for Veterans Claims 
(Court) held that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly construed as 
only a PTSD claim, and should be considered as a claim for a 
psychiatric disorder. Here, since the Veteran has been diagnosed 
with several psychiatric disorders, therefore, the Board has 
recharacterized the claim on appeal in accord with Clemons.

The Veteran testified at a January 2009 Decision Review Officer 
(DRO) hearing and before the undersigned Acting Veterans Law 
Judge at a July 2009 Travel Board hearing.  Copies of these 
hearing transcripts have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83 (2006).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran has reported suffering from a psychiatric disorder, 
including PTSD, since service and has reported the onset of 
various psychiatric symptoms as having occurred after service.  
Service personnel records document the Veteran's in-country 
Vietnam service from December 17, 1968 to June 13, 1970.  He was 
stationed at Bien Hoa Air Base.  Post-service treatment records 
document his treatment for PTSD, major depressive disorder, and 
substance abuse, among other conditions.  

According to 38 U.S.C.A. § 1110 (West 2002), no compensation 
shall be paid if a disability is a result of the Veteran's own 
willful misconduct or abuse of alcohol or drugs.  Drug abuse is 
the use of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other than 
the medically intended use, or the use of substances other than 
alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 
(2009).  Drug abuse, unless it is a secondary result of an 
organic disease or disability, is considered to be willful 
misconduct.  38 C.F.R. § 3.301(c)(3).  The isolated and 
infrequent use of drugs by itself will not be considered willful 
misconduct.  However, the progressive and frequent use of drugs 
to the point of addiction will be considered willful misconduct.  
Id.  The Board notes that, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that 38 U.S.C.A. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability secondary to 
a service-connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability, such as PTSD.  In that case, 
however, the Federal Circuit explained that 38 U.S.C.A. § 1110 
precluded compensation for primary alcohol abuse disabilities and 
for secondary disabilities (such as hepatitis) that result from 
primary substance abuse.  Id. at 1376.  Thus, a veteran may be 
service connected for alcohol or drug abuse acquired as secondary 
to, or as a symptom of, a service-connected disability.  In order 
to qualify for service connection, the Veteran must establish, by 
clear medical evidence, that such substance abuse is secondary to 
or is caused by the primary service-connected disorder, and that 
it is not due to willful wrongdoing.  Allen, 237 F.3d 1368.

In addition, the Board notes that VA has recently amended its 
regulations governing service connection for PTSD by liberalizing 
the evidentiary standard for establishing the required in-service 
stressor where the following requirements are satisfied:

First, the Veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the Veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the Veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)).

In this case, a VA psychiatric examination has not been 
conducted.  A January 2009 private psychological opinion 
diagnosed the Veteran with PTSD but did not offer an opinion 
regarding the etiology of the condition.  During his July 2009 
hearing, the Veteran testified that he was "shot at every 
morning for three months" after being stationed in Vietnam and 
that the Bien Hoa Air Base came under enemy mortar attacks during 
the Tet Offensive.  As noted above, the recently revised 
provisions of 38 C.F.R. § 3.304(f) require that a VA psychiatrist 
or psychologist confirm that the claimed stressor is adequate to 
support a diagnosis of PTSD and that a veteran's symptoms are 
related to the claimed stressor.  In light of the Veteran's 
contentions regarding a continuity of symptomatology and the 
recent regulation revision, a VA psychiatric examination is 
necessary to adjudicate this claim. 

In addition, one of the Veteran's claimed stressors (namely, 
mortars attacks would include the fear of hostile military 
activity in Vietnam) is consistent with the places, types and 
circumstances of his service as an air policeman at Bien Hoa Air 
Base from December 1968 to mid-June 1970.  No further stressor 
development is required in this case if a VA examiner confirms 
that the stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to that claimed stressor.

During the July 2009 Travel Board hearing, the Veteran testified 
that he was receiving Social Security Administration (SSA) 
disability benefits. The Veteran submitted a portion of his SSA 
disability determination, which listed schizophrenia, asthma, 
hypertension, and a left foot neuroma as "severe impairments." 
The full copies of the SSA determination and the medical records 
used in making that determination have not been associated with 
the record.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  Thus, 
the Board finds that the VA should obtain and associate with the 
claims file copies of any SSA disability determination and all 
medical records underlying any such determination.

The record suggests that the Veteran regularly receives treatment 
for his various psychiatric disorders at VA.  VA treatment 
records dated from January 25, 2006 through March 30, 2009 are 
located in the claims file.  The record also reflects that he 
receives treatment at the Rocky Hill Veteran's Home and had in 
1972 been hospitalized at the Charlotte Hungerford Hospital in 
Torrington, CT.  On remand, outstanding VA and private medical 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative, asking him to identify any 
private healthcare providers who have treated 
him for any psychiatric disorder(s), in 
particular, the Charlotte Hungerford Hospital 
in Torrington, CT, from 1972, and the Rocky 
Hill Veteran's Home, and to sign 
authorization for release of such records.  
All records/responses received should be 
associated with the claims file. 

2.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the West Haven and Newington VA Medical 
Centers and their associated outpatient 
clinics, prior to January 19, 2006, and since 
March 30, 2009.  All records and/or responses 
received should be associated with the claims 
file.

3.  Request from SSA copies of any 
decision(s) and all records underlying any 
such decision(s) submitted or obtained in 
support of any claim for disability benefits 
by the Veteran.  All records/responses 
received should be associated with the claims 
file. 

4.  Following completion of 1, 2 and 3 above, 
arrange for the Veteran to undergo a VA 
psychiatric examination, performed by a 
psychiatrist or psychologist, to determine 
whether his diagnosed PTSD or any other 
psychiatric disorder is related to his active 
duty service during the Vietnam Era.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

After examination, for each psychiatric 
diagnosis other than PTSD found, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's period of active service.  

If a diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria are met, and comment upon 
the link between the current symptomatology 
and the Veteran's stressor(s).  In 
particular, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that: 
(1) the Veteran experienced, witnessed, or 
was confronted by an event or circumstance 
that involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of himself or others, and the 
Veteran's response to that event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror; (2) the claimed 
stressor is adequate to support a diagnosis 
of PTSD; and (3) the Veteran's symptoms are 
related to the claimed stressor.  In 
particular, the examiner should comment on 
whether the Veteran's substance abuse is 
secondary to or is caused by any psychiatric 
disorder, to include PTSD, that the examiner 
has found is related to the Veteran's active 
military service (e.g., as self-medication of 
PTSD symptoms).

The examiner should set forth all examination 
findings, together with the complete 
rationale for any opinions expressed, in a 
printed report.  If any requested opinion 
cannot be provided, the examiner should 
clearly state the reason(s) why.

5.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the claim on appeal.  If any benefit sought 
on appeal remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


